UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee a ee ae x

HECTOR GARCIA ORTIZ, : 15¢0v2206 (DLC)
Plaintiff, : ORDER

-V¥- .

THE CITY OF NEW YORK and POLICE

OFFICER EDWIN VAZQUEZ,
Defendants. :

en eee ee a ee a ee ee mre xX

 

DENISE COTE, District Judge:
An Opinion and Order filed today awarded the plaintiff
attorneys’ fees in the amount of $221,502.98 and $8,268.31 in
costs. Accordingly, it is hereby
ORDERED that the Clerk of Court shall close this case.

Dated: New York, New York
February 14, 2020

VP eatg a
DENISE COTE
United States District Judge

 
